PER CURIAM.
The function of this court in reviewing an order of the Interstate Commerce Commission is strictly limited. Where, as here, plaintiff’s attack is directed to the conclusion reached by the Commission upon the evidence, the Commission’s order may only be set aside if it can be said that the order is not supported by substantial evidence, or is arbitrary or capricious. Interstate Commerce Commission v. Jersey City, 322 *125U.S. 503, 64 S.Ct. 1129, 88 L.Ed. 1420 (1944).
Plaintiff in this case has failed to make the evidence before the Commission a part of the record before this court, and the court must therefore accept the findings of the Commission as conclusive. Mississippi Valley Barge Line v. United States, 292 U.S. 282, 290, 54 S.Ct. 692, 78 L.Ed. 1260 (1934). The findings in the report thus accepted as true, the only remaining question is whether they support the Commission’s order. It is our conclusion that they do.
The Commission’s order is affirmed and the complaint dismissed.